NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50136

                Plaintiff-Appellee,             D.C. No. 3:18-cr-04467-LAB-1

 v.
                                                MEMORANDUM*
LUPITA JAIMES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Lupita Jaimes appeals from the district court’s judgment and challenges the

78-month sentence imposed following her guilty-plea conviction for importation of

heroin and methamphetamine, in violation of 21 U.S.C. §§ 952, 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Jaimes contends that her sentence is substantively unreasonable in light of

her limited role as a courier, her lack of violent criminal history, and other

mitigating factors presented at sentencing. But, the district court varied downward

from the Guidelines range to reflect some of these circumstances. Its decision not

to vary further was not an abuse of discretion. See Gall v. United States, 552 U.S.
38, 51 (2007). The below-Guidelines sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including the quantity of drugs Jaimes transported and the other aggravating

circumstances of the offense. See Gall, 552 U.S. at 51; see also United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                            2                                      19-50136